Citation Nr: 1748995	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment received at the University of Kentucky Hospital from May 7, 2013, to May 8, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Lexington, Kentucky.


FINDING OF FACT

A VA facility was feasibly available to provide emergency treatment and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for establishing entitlement payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment received at the University of Kentucky Hospital from May 7, 2013, to May 8, 2013, have not been met. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017) concerning VA's duties to notify and assist claimants are not applicable to this claim because it is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Payment or reimbursement for emergency treatment may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment, all of the conditions must be met.  See 38 C.F.R. § 17.1002(a)-(h).  

Initially, the Board notes that the evidence demonstrates that treatment provided by the University of Kentucky Hospital's emergency department for an admitting diagnosis of acute onset global amnesia was an emergency medical condition.  Specifically, Dr. D.R. reported that he reviewed diagnostic testing associated with the treatment and found an acute ischemic stroke.  The evidence of record also demonstrates that the Veteran was enrolled in the VA health care system and received medical services within the 24 months prior to the emergency treatment, that he is financially liable to University of Kentucky Hospital, has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment, and is not eligible under 38 U.S.C.A. § 1728 for reimbursement.  

However, the Board concludes that the preponderance of the evidence is against the claim as the credible evidence of record supports a finding that a VA facility was feasibly available and a prudent layperson would have reasonably attempted to use the VA facility before seeking unauthorized private medical care.  See 38 C.F.R. § 17.1002(c).  Here, the May 2013 administrative decision noted that the VA Medical Center is connected by tunnel to the University of Kentucky Hospital and is therefore located in approximately the same geographic location.  The Veteran also reported that his wife chose the University of Kentucky Hospital due to its close proximity to the VA Medical Center.  Therefore, the Board finds a VA facility was feasibly available to the Veteran to treat his medical emergency.  

Moreover, the Board finds that an attempt to use the VA Medical Center beforehand would have been considered reasonable by a prudent layperson.  The Board acknowledges the Veteran's May 2013 statement that his wife was unaware that the VA Medical Center's emergency department was open at the time of his treatment, but finds a prudent layperson would have reasonably been able to determine whether the VA emergency department was open as the facilities are next to each other.  To the extent that Dr. D.R. opined that any delay in care caused by sending the Veteran to a VA facility would have potentially been life threatening, the Board notes that the opinion does not address the underlying question as to whether an attempt to utilize a VA facility prior to seeking treatment at University of Kentucky Hospital would have been unreasonable.  Further, although Dr. D.R. finds that any delay in care would have been hazardous, the evidence does not show that selecting the Lexington VA Medical Center prior to seeking treatment at the University of Kentucky Hospital would have delayed treatment.

The Board acknowledges the Veteran's contentions in a January 2014 VA Form 9 that he was taken by ambulance to the University of Kentucky Hospital and that the emergency medical technicians made the decision to take him to the private hospital based on their stroke protocol.  See 38 C.F.R. § 17.1002(c).  However, the Board finds the statement to not be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.).  The Board finds the January 2014 lay statement to be inconsistent with the other evidence of record.  Specifically, the May 2013 discharge documents reported that the Veteran was brought to the hospital by his wife.  As noted above, the Veteran initially reported in May 2015 that his wife decided to bring him to the University of Kentucky Hospital.  In addition, the medical bills associated with the emergency treatment do not document any additional charges for ambulance services or otherwise indicate the Veteran was transported by an ambulance to the University of Kentucky Hospital.  As a fact-finding matter, the Board finds serious questions about the consistency, timing, and accuracy of the Veteran's assertions that ambulance personnel determined he should be taken to the private hospital.  As the statement is inconsistent and contradictory with prior statements and other evidence of record, the Board finds it is not credible with respect to establishing whether a prudent layperson would have reasonably attempted to use a VA facility prior to seeking emergency treatment at the University of Kentucky Hospital.

Because all of the criteria under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are required to be met, and the Veteran fails to meet one, the claim must be denied. 


ORDER

Entitlement to payment or reimbursement for emergency treatment received at the University of Kentucky Hospital from May 7, 2013, to May 8, 2013, is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


